Filed 7/14/14 P. v. Acevedo CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065465

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SWF029169)

LORETTA MARIE ACEVEDO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Riverside County, Michael B.

Donner, Judge. Affirmed.


         Johanna R. Pirko, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Peter Quon, Jr., and Randall D. Einhorn, Deputy Attorneys General, for Plaintiff and

Respondent.
       Loretta Acevedo appeals from a judgment convicting her of robbery, assault with

a semi-automatic firearm, and other offenses that she committed in concert with a

codefendant (Andrew Virrey). She raises two claims of instructional error. As to

sentencing, she asserts the trial court was required to stay her sentence on the assault

charge under Penal Code section 654.1 We find no error and affirm the judgment.

       Based on a request by Acevedo, for good cause shown, and without objection of

the parties, a portion of the appellate record in this matter was ordered sealed. Because

our resolution of Acevedo's instructional claims requires discussion of these sealed

matters, the portion of this opinion available to the public has been redacted to remove

Section I in which we discuss the instructional issues. The unredacted version of this

opinion (containing Section I) has been filed under seal.2

                   FACTUAL AND PROCEDURAL BACKGROUND

       On the morning of July 24, 2009, Phillip Love, Jr. (Junior) was visiting his father,

Phillip Love, Sr. (Senior), at the trailer park where Senior lived. When his father's dogs




1      Subsequent unspecified statutory references are to the Penal Code.

2      In the trial proceedings below, Acevedo and codefendant Virrey were tried
together, but the trial court granted Virrey's motion to have two separate juries decide the
case, and certain matters were presented to Acevedo's jury only. There were no
objections to these procedures raised below or on appeal. Acevedo and Virrey filed
separate appeals, and they were initially assigned the same appellate case number. Based
on Acevedo's request, the matters presented solely to Acevedo's jury were subsequently
ordered sealed on appeal. The parties were provided notice of and an opportunity to
object to the sealing of the matters on appeal, and there were no objections. Thereafter,
Acevedo's and Virrey's appeals were severed to facilitate the handling of the sealed
matters, which relate solely to Acevedo's case.
                                              2
started growling, Junior went to the screen door of the trailer and looked outside. A

female and male (later identified as Acevedo and Virrey) asked him where Charlie was.

Virrey said to Junior, "I saw you rolling with him last night." Junior responded Charlie

did not live there and he did not know who Charlie was. Virrey told Junior, "I know you

know him, he's the faggot."

       Defendants entered the trailer and continued to ask where Charlie was, and Junior

continued to respond he did not know and he did not even know a Charlie. Both

defendants pulled out semi-automatic handguns. Acevedo was acting very aggressively,

yelling "where's Charlie? Where's Charlie?" Speaking in a "[v]ery hostile and

aggravated" tone, Acevedo said to Junior, "tell me where Charlie is, or I'm going to pistol

whip the fuck out of you." When Junior again said he did not know who Charlie was,

Acevedo hit him across the face with the barrel of the gun. A second man who was

standing outside the trailer said he thought they had the wrong place.

       Senior, who was sleeping when defendants arrived, was heavily medicated and

lying in bed. Virrey nudged him awake, pointed a gun at him, and asked where Charlie

was. Senior kept repeating he did not know who they were talking about, and Virrey said

he was lying and better tell him where Charlie was.

       During the incident Virrey took Junior's and Senior's cell phones and Senior's

knife that was on the counter. When Senior pleaded that they not take the phones, Virrey

said they would leave the phones outside; Junior and Senior should not follow them out;

and if they went outside he would kill them. Senior's former roommate (Shellie Brown)

arrived at the trailer towards the end of the incident. She knew Virrey and "just kind of

                                             3
took control," asking defendants what they were doing and why they were there. After

defendants were outside, Virrey came back and apologized for having come to the wrong

house. Virrey asked Junior how old he was, and when Junior said he was 19, Virrey

commented "that's too young to die." As Brown and defendants were walking away from

Senior's trailer, Virrey told Brown that if she lived there she should move her trailer

because "things were going to burn down."

       Because they were afraid, Junior and Senior stayed inside the trailer for awhile.

When they went outside, they could not find their phones or the knife.

       When questioned about defendants' demeanors during the incident, Junior testified

it appeared defendants were working together but Virrey was in charge. Virrey was

speaking in a forceful manner, but he appeared calm and not "out of control." Acevedo

was yelling and she appeared aggressive, aggravated, and "[a]lmost kind of hyper."

       Several times during the incident, defendants called out "EYC," which referred to

the gang Elsinore Young Classics. The prosecution's gang experts testified Virrey was a

member and Acevedo was an associate of a rival gang, Elsinore Vatos Locos (EVL). A

gang expert explained sometimes gang members call out a rival gang's name during the

commission of crimes to direct law enforcement to the rival gang and away from the

gang members' own gang. The experts opined the circumstances of the July 24 incident

reflected the crimes were gang-related, associated with EVL, and of benefit to the gang.

Jury's Verdict and Sentence

       For the July 24 incident at the trailer park, Acevedo was charged with two counts

of robbery, with personal use of a firearm enhancements for each of these counts. She

                                              4
was also charged with burglary (count 3); (2) assault with a semi-automatic firearm

against Junior (count 4)3; and (3) possession of a firearm by a felon (count 5). Gang

benefit enhancements were charged for all of these counts.

       Acevedo's jury convicted her as charged. In a bifurcated proceeding, Acevedo

admitted two prior prison terms. The court sentenced her to prison for 20 years eight

months.

                                      DISCUSSION

              SECTION I REDACTED AND FILED UNDER SEAL
             PURSUANT TO COURT ORDER DATED JUNE 26, 2014


                      II. Multiple Punishment for Robbery and Assault

       The trial court selected the count 1 robbery of Junior as the principal count, and

then for the count 4 assault on Junior, the court imposed a concurrent sentence for

Acevedo. Acevedo argues the court was required to stay her sentence on the assault

conviction because the same objective motivated the assault on Junior and the robbery of

Junior.4 In support, she contends the assault was committed to accomplish the robbery,

and the facts supporting the assault were the same facts that supported the force or fear

element of robbery.

       When a defendant is convicted of two offenses that are part of an indivisible

course of conduct, the sentence for one of the offenses must be stayed. (§ 654, subd. (a);

3      The information alleges the count 4 assault was against "JOHN DOE 1," and on
appeal the parties agree this referred to Junior.
4      This issue was raised by codefendant Virrey in his appellate briefing, and Acevedo
joined in the argument.
                                             5
People v. Deloza (1998) 18 Cal.4th 585, 591-592.) This rule is designed to ensure that a

defendant's punishment is commensurate with his or her culpability. (People v. McCoy

(1992) 9 Cal.App.4th 1578, 1584.) Whether a transaction is divisible so as to allow

multiple punishment depends on whether the defendant had an independent objective for

each offense. (Id. at p. 1585.) If a defendant had multiple criminal objectives that were

independent of and not merely incidental to each other, he or she may be punished for

each statutory violation committed in pursuit of each objective even though the violations

shared common acts or were parts of an otherwise indivisible course of conduct. (Ibid.)

       On appeal we apply the substantial evidence standard to review the court's finding

that the defendant had separate objectives. (People v. Andra (2007) 156 Cal.App.4th

638, 640.) We view the evidence in the light most favorable to the court's determination,

and presume in support of the court's conclusion the existence of every fact that could

reasonably be deduced from the evidence. (Id. at pp. 640-641.)




                                            6
       There is substantial evidence in the record from which the trial court could

reasonably conclude Acevedo and Virrey, acting in concert, had two distinct objectives

when they committed the robbery and assault of Junior: one, to steal the phone, and two,

to heighten the assault and force Junior to disclose information about Charlie. Junior told

a detective that after defendants asked for Charlie, Virrey demanded Junior's phone;

when Junior refused, Virrey pulled his gun out and Junior then turned over the phone.

Junior next told the detective about being pistol-whipped by Acevedo when he was

unable to disclose Charlie's location.5 Based on this evidence, the court could find the

robbery of Junior's phone was accomplished by Virrey's assaultive threat with his gun

and was designed to acquire the phone for defendants' use and/or to facilitate their

anticipated escape by cutting off Junior's ability to immediately call 911. Further, the

court could conclude the pistol-whipping assault was a separate infliction of force

unrelated to the robbery that was designed to frighten Junior to such an extent that he

would turn over information about Charlie's location. To the extent the robbery and

assault of Junior shared common acts, this does not bar punishment for each offense

based on these distinct objectives.

       Acevedo's citation to cases where the courts found section 654 applied to robbery

and assault convictions does not persuade us to reach a contrary conclusion. These cases


5      At trial, Junior at one point testified his phone was taken after he was pistol-
whipped by Acevedo, and defendants "may have hit me because I didn't give [the phone]
to them." However, upon further questioning he acknowledged he could not remember if
his phone was taken before or after the pistol whipping. The trial court could reasonably
assess that Junior's statement to the detective, made close in time to the incident,
provided a more accurate description of what occurred.
                                             7
are factually distinguishable because the force for the assault was intertwined with the

force for the robbery and there was no evidence of a purpose apart from robbery. (See,

e.g., In re Henry (1966) 65 Cal.2d 330, 331; People v. Donohoe (1962) 200 Cal.App.2d

17, 30-31.) In contrast here, the trial court could reasonably find the pistol-whipping

constituted a use of force independent of the force used to take Junior's phone and

reflected an additional objective apart from the taking of the phone. The courts have

repeatedly held that multiple objectives may be found when a robber engages in

assaultive conduct distinct from the force or threats used to obtain the property. (See,

e.g., People v. Coleman (1989) 48 Cal.3d 112, 162-163 [in circumstances where

defendant robbed victim, killed another victim, and then assaulted first victim, trial court

could properly find assault was for separate purpose of preventing victim from alerting

others about the murder]; People v. Nguyen (1988) 204 Cal.App.3d 181, 185, 193 [after

robbers obtained property from victim, separate act of violence against unresisting victim

need not be found incidental to robbery]; In re Jesse F. (1982) 137 Cal.App.3d 164, 171.)

                                      DISPOSITION

       The judgment is affirmed.


                                                                     HALLER, Acting P. J.
WE CONCUR:



MCDONALD, J.



IRION, J.

                                             8